Exhibit 10.13

CHRW INCENTIVE STOCK OPTION AGREEMENT

THIS AGREEMENT (the “Agreement”), made on the Award Date set forth in the C. H.
Robinson Worldwide, Inc. Equity Award letter dated December 9, 2011 by and
between C.H. ROBINSON WORLDWIDE, INC., a Delaware corporation (the “Company”),
and the employee named on the C. H. Robinson Worldwide, Inc. Equity Award letter
(“Employee”), pursuant to the Company’s 1997 Omnibus Stock Plan as amended (the
“Plan”).

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and Employee hereby agree as follows:

1. Grant of Option

The Company hereby grants to Employee, on the date set forth in the C. H.
Robinson Worldwide, Inc. Equity Award letter, the right and option (hereinafter
called the “Option”) to purchase all or any part of an aggregate of the number
of shares of Common Stock, par value $0.10 per share (the “Common Stock”), set
forth on the C. H. Robinson Worldwide, Inc. Equity Award letter at the price per
share set forth on the C. H. Robinson Worldwide, Inc. Equity Award letter on the
terms and conditions set forth in this Agreement and in the Plan. This Option is
intended to be an incentive stock option within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”). The Option shall
terminate at the close of business ten (10) years from the Award Date, or such
shorter period as is prescribed herein. Employee shall not have any of the
rights of a stockholder with respect to the shares subject to the Option until
such shares shall be issued to Employee upon the proper exercise of the Option.

2. Vesting and Exercisability

(a) The Measurement Period for performance shall be January 1 through
December 31 of a calendar/fiscal year. Beginning on December 31, 2012, and on
each December 31 thereafter through December 31, 2016, a portion of the Option
will vest, but only if and only to the extent that the Company’s Vesting
Indicator (VI) is greater than zero for the respective year, as determined by
the Compensation Committee of the Company’s Board of Directors. The VI is
defined as the sum of 5 percentage points plus the average of the following
items (A) and (B) rounded to the nearest whole percentage: (A) the percentage
increase (or decrease) of Company income from operations for the current year
over the prior year rounded to two decimal places and (B) the percentage
increase (or decrease) in Company diluted net income per share for the current
year over the prior year rounded to two decimal places.

Example:

 

     Prior Year     Current Year      Percentage Increase  

Income from Operations (A)

   $ 100,000,000      $ 114,000,000         14.00 % 

Diluted EPS (B)

     1.00        1.15         15.00 % 

Average Percentage Increase of (A) and (B)

     14.50 %      

Add: 5 Percentage Points

     19.50 %      

Rounded to the Nearest Whole Percentage

     VI=20.00 %      

In determining how many options are vested at the end of each year, the VI is
multiplied by the original option grant and then rounded to the nearest whole
option.

Example

 

     Year 1     Year 2     Year 3  

Option Grant: 1,000 options

VI:

     20 %      12 %      26 % 

Rounded Number of Options Vested on Dec. 31:

     200        120        260   

(b) The Compensation Committee’s calculation of VI shall be final, and the
Compensation Committee retains the discretion to eliminate unusual items, if
any, for purposes of calculating the VI for any particular year.



--------------------------------------------------------------------------------

(c) Subject to the terms and conditions set forth herein, a portion of this
Option shall be exercisable upon (1) the completion of the Measurement Period as
set forth in 2(a) above, (2) the public announcement of the financial results of
C. H. Robinson Worldwide, Inc. for that Measurement Period, and (3) the
achievement of VI as noted in 2 (a) and (b) above. Following the public
announcement of financial results for the immediately preceding calendar year,
Employee may exercise that portion of the Option as determined in 2 (a) and (b),
above until the total number of Options granted as set forth in the C. H.
Robinson Worldwide, Inc. Equity Award letter is reached. Should the Company’s
performance cause for some Options not to vest, unvested Options shall be
forfeited by the Employee and hereinafter cancelled.

(e) During the lifetime of Employee, the Option shall be exercisable only by
Employee and shall not be assignable or transferable by Employee, other than by
will or the laws of descent and distribution.

(f) Notwithstanding Section 2(a), the vesting of this Option shall be
accelerated, and this Option may be exercised as to all shares of Common Stock
remaining subject to this Option Agreement, on the date of (i) a public
announcement (which, for purposes of this definition, shall include, without
limitation, a report filed pursuant to Section 13(d) of the Securities Exchange
Act of 1934, as amended (“Exchange Act”) is made by the Company or any Person
that such Person beneficially owns more than 50% of the Common Stock
outstanding, (ii) the Company consummates a merger, consolidation or statutory
share exchange with any other Person in which the surviving entity would not
have as its directors at least 60% of the Continuing Directors and would not
have at least 60% of its common stock owned by the common stockholders of the
Company prior to such merger, consolidation or statutory share exchange, (iii) a
majority of the Board of Directors is not comprised of Continuing Directors or
(iv) a sale or disposition of all or substantially all of the assets of the
Company or the dissolution of the Company. A Continuing Director is a current
director of the Company, a director elected by the Board of Directors, a
majority of whose members are Continuing Directors, or a director elected by
stockholders upon the recommendation of the Board of Directors, a majority of
whose members are Continuing Directors. “Person” means any individual, firm,
corporation or other entity, and shall include any successor (by merger or
otherwise) of such entity.

(g) Employee understands that to the extent that the aggregate fair market value
(determined at the time the Option was granted) of the shares of Common Stock
with respect to which all incentive stock options within the meaning of
Section 422 of the Code are exercisable for the first time by Employee during
any calendar year exceed $100,000, in accordance with Section 422(d) of the Code
such options shall be treated as options that do not qualify as incentive stock
options.

3. Effect of Termination of Employment

(a) Participant’s options will vest while the Participant is employed by the
Company. Participants who have executed a Management-Employee Agreement (“Key
Employee”) in favor of the Company which contains a non-competition provision
shall be entitled to continued vesting through the end of two (2) additional
calendar year-ends following their separation from the Company. In addition,
participants who have executed a Management-Employee Agreement (“Key Employee”)
in favor of the Company which contains a non-competition provision and who have
a minimum of five (5) consecutive years of service at the time of separation
shall be entitled to continued vesting through the end of additional calendar
year-ends following their separation from the Company according to the following
schedule, contingent upon the Participant’s compliance with all of the terms and
conditions of the Management-Employee Agreement during any period in which they
may be eligible to vest under the terms of this Award.

 

Sum of Age in Whole Years and Tenure in Whole Years

  

Additional Years of Potential Vesting

At least 50 and less than 60

   3 years

At least 60 and less than 70

   4 years

At least 70 and greater        

   5 years

Age and Tenure are individually rounded up to the nearest whole number and
Tenure is defined as Termination Date minus Last Date of Hire (or in the case of
an acquisition, the equivalent Last Date of Hire with the acquired entity)
provided further, however, that the vesting period of this Option grant shall
not exceed five (5) years. Employee understands that if the Option or any
portion of the Option is exercised later than three months from the date of
termination of employment, the Option or such portion of the Option may not
qualify for treatment as an incentive stock option within the meaning of
Section 422 of the Code.



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, participants who embezzle or misappropriate
Company funds or property, or who the Company has determined have failed to
comply with the terms and conditions of any of the following agreements which
they may have executed in favor of the Company: i) Confidentiality and
Noncompetition Agreement, ii) Management-Employee Agreement, iii) Sales-Employee
Agreement, iv) Data Security Agreement, or v) any other agreement containing
post-employment restrictions, will automatically forfeit all stock options
awarded, whether vested or unvested, and will retain no rights with respect to
such options.

(c) If Employee shall die while this Option is still exercisable according to
its terms, or if employment is terminated because Employee has died or become
disabled (within the meaning of Code Section 22(e)(3)) while in the employ of
the Company or a subsidiary, if any, and Employee shall not have fully exercised
the Option, such Option shall immediately vest and may be exercised at any time
up to the expiration of the Option after Employee’s death or date of termination
of employment for disability by Employee, personal representatives or
administrators, or guardians of Employee, as applicable, or by any person or
persons to whom the Option is transferred by will or the applicable laws of
descent and distribution.

4. Manner of Exercise

(a) The Option may be exercised only by Employee or other proper party by
delivering within the Option period written notice to the Company at its
principal office. The notice shall state the number of shares as to which the
Option is being exercised and be accompanied by payment in full of the Option
price for all shares designated in the notice.

(b) Employee may pay the Option price in cash, by check (bank check, certified
check or personal check), by money order, or with the approval of the Company
(i) by delivering to the Company for cancellation shares of Common Stock of the
Company with a fair market value as of the date of exercise equal to the Option
price, or (ii) by delivering to the Company a combination of cash and shares of
Common Stock of the Company with an aggregate fair market value and a principal
amount equal to the Option price. For these purposes, the fair market value of
the Company’s shares of Common Stock of the Company as of any date shall be as
reasonably determined by the Company pursuant to the Plan.

5. The Obligation

Employee and the Company have entered into one or all of the following
agreements: i) Confidentiality and Noncompetition Agreement, ii)
Management-Employee Agreement, iii) Sales-Employee Agreement or iv) Data
Security Agreement (the “Obligation”). Any shares of Common Stock of the Company
acquired by Employee pursuant to the Option shall become Restricted Stock within
the meaning thereof and shall be forfeited to the Company, in full, if Employee
violates the terms of the Obligation.

6. Miscellaneous

(a) This Option is issued pursuant to the Company’s 1997 Omnibus Stock Plan as
amended and is subject to its terms. The terms of the Plan are available for
inspection during business hours at the principal offices of the Company.

(b) This Agreement shall not confer on Employee any right with respect to
continuance of employment by the Company or any of its subsidiaries, nor will it
interfere in any way with the right of the Company to terminate such employment
at any time. Employee shall have none of the rights of a stockholder with
respect to shares subject to this Option until such shares shall have been
issued to Employee upon exercise of this Option.

(c) The exercise of all or any parts of this Option shall only be effective at
such time that the sale of Common Stock pursuant to such exercise will not
violate any state or federal securities or other laws.

(d) If there shall be any change in the shares of Common Stock of the Company
through merger, consolidation, reorganization, recapitalization, dividend in the
form of stock (of whatever amount), stock split or other change in the corporate
structure of the Company, and all or any portion of the Option shall then be
unexercised and not yet expired, appropriate adjustments in the outstanding
Option shall be made by the Company, in order to prevent dilution or enlargement
of Option rights. Such adjustments shall include, where appropriate, changes in
the number of shares of Common Stock and the price per share subject to the
outstanding Option.



--------------------------------------------------------------------------------

(e) The Company shall at all times during the term of the Option reserve and
keep available such number of shares as will be sufficient to satisfy the
requirements of this Agreement.

(f) If Employee shall dispose of any of the shares of Common Stock of the
Company acquired by Employee pursuant to the exercise of the Option within two
years from the date the Option was granted or within one year after the transfer
of any such shares to Employee upon exercise of the Option, in order to provide
the Company with the opportunity to claim the benefit of any income tax
deduction which may be available to it under the circumstances, Employee shall
promptly notify the Company of the dates of acquisition and disposition of such
shares, the number of shares so disposed of and the consideration, if any,
received for such shares. In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure (i) notice to the Company of any disposition of the
Common Stock of the Company within the time periods described above and
(ii) that, if necessary, all applicable federal or state payroll, withholding,
income or other taxes are withheld or collected from Employee.

(g) In order to provide the Company with the opportunity to claim the benefit of
any income tax deduction which may be available to it upon the exercise of the
Option when the Option does not qualify as an incentive stock option within the
meaning of Section 422 of the Code and in order to comply with all applicable
federal or state income tax laws or regulations, the Company may take such
action as it deems appropriate to insure that, if necessary, all applicable
federal or state payroll, withholding, income or other taxes are withheld or
collected from Employee. Employee may elect to satisfy his federal and state
income tax withholding obligations upon exercise of this option by (i) having
the Company withhold a portion of the shares of Common Stock otherwise to be
delivered upon exercise of such option having a fair market value equal to the
amount of federal and state income tax required to be withheld upon such
exercise, in accordance with such rules as the Company may from time to time
establish, or (ii) delivering to the Company shares of its Common Stock other
than the shares issuable upon exercise of such option with a fair market value
equal to such taxes, in accordance with such rules.

C.H. ROBINSON WORLDWIDE, INC.